PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/486,285
Filing Date: 12 Apr 2017
Appellant(s): Underwood et al.



__________________
Joseph W. Wolfe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1.	Claims 27-50 are obvious over Drucker in view of Schulz under 35 U.S.C. § 103.
The combined disclosures of Drucker and Schulz explicitly teach or at least suggest each and every element of independent claims 27, 37, and 44, and therefore, the rejection should be sustained.

1.1	Drucker explicitly teaches transferring a first message from one collection to another in response to receiving a first user input.
The appellant argues (pages 9-10 of Appeal Brief) that Drucker does not teach transferring of the first message from the first collection to at least one of the second collection of the third collection, because, in the Appellant’s opinion, Drucker “describes a categorization process, in which photographs obtain metadata based on the manner in which a user categorizes that photograph.” (Appeal Brief Page 10). The Appellant apparently reaches this conclusion by assuming that, during Drucker’s categorization process, “the photograph is never transferred from the alleged first collection to any of the reject category or the best category.” But, in fact, that is exactly what Drucker discloses. 
Drucker teaches a user interface for rapidly sorting a stream of digital files such as photographs shown in Fig. 3, or any other digital data such as email messages (Drucker [0032]). Users can sort each photograph through up and down cursor keys using a keyboard (Drucker [0043]), or through a drag gesture from the selected photograph to one of the categories in a touch screen implementation (Drucker [0049]). When a user input to sort/assign a photograph to a category is received, the 
Accordingly, Drucker teaches the limitation “in response to receiving the first user input, executing the first action by transferring the first message from the first collection to at least one of the second collection or third collection”.

1.2	The prior art explicitly teaches “receiving a second indication from the user input device that activates the second collection and inactivates the first collection.”
The appellant argues (pages 10-11 of Appeal Brief) that Drucker does not teach activation of the second collection – upper row 310 Best category, but rather the first collection – middle row 304 remains active; and that “the generation of zoomed image 312 [in upper row 310 Best category] does not activate best category 310 and does not inactivate section 304, it merely provides the user with an indication that image 302 is already categorized”. 
However, this argument completely ignores the Final Office Action’s findings for the Schulz reference (Final Action Page 7), which explicitly teaches this entire limitation. As explained there, Schulz discloses that while workspace 400 (FIG. 4) is active, the user selects sort bucket 422 (i.e., the workspace 500 that is South of the current workspace 400), thereby activating workspace 500 in FIG. 5. See Schulz ¶¶ 59–60 (“by selecting sort bucket 422, the user moves to a new workspace in the workflow,” and 

    PNG
    media_image2.png
    385
    744
    media_image2.png
    Greyscale
This can also be seen quite clearly by looking at the mini-map (workflow indicator 405) in FIGS. 4 and 5. Initially, in FIG. 4, the workflow indicator 405 shows that collection 400 is active by highlighting it as the active workspace in the scheme of workspaces. But, after navigating to workspace 500 in FIG. 5, the bold emphasis is removed from workflow indicator 405’s representation of workspace 400, and instead highlights the indicator for workspace 500, directly beneath workspace 400.

Furthermore, Drucker is cited to teach the aspect of activation of a single photograph for sorting purposes, where sorting gestures are re-indexed with respect to the one activated/selected photograph (page 5-6 of Final Action 5/3/2021); while Schulz is cited to teach the aspect of activation of a collection of a plurality of objects for gesture remapping purpose where a specific sorting gesture applied to an object in an activated collection would result in one destination collection, but the same sorting gesture applied to an object when a different collection is activated would result in a different destination collection (page 7 of Final Action 5/3/2021).

Accordingly, Drucker and Schulz together teaches the limitation “receiving a second indication from the user input device that activates the second collection and inactivates the first collection”.

1.3	Drucker explicitly teaches, if not at least suggests, “in response to receiving the second user input, executing the second action by transferring the second message from the second collection to the first collection.”

The examiner respectfully disagrees.  As noted in the rationales for argument 1 above, Drucker teaches moving/transferring a selected photograph to another row/collection in response to the received sorting gesture. In this case, when a user input of down arrow key to sort/unassigned a selected photograph 312 from the upper row 314 Best category is received, the photograph is moved/transferred back to the middle row 304 (Drucker [0045]); or in a touch screen implementation, when a drag gesture for the selected photograph in one of the category toward the middle row is received, the selected photograph is moved back to the middle row (Drucker [0049]). Again, for the sake of argument, in the scenario that the middle section collection includes all photos of both sorted and unsorted categories, the fact remains that after a selected photograph is unassigned with a gesture to back to the middle section, the selected photograph is moved/transferred back to the middle section. Drucker further teaches that the digital data to be sorted can be email messages (Drucker [0032]). Accordingly, Drucker teaches the limitation “in response to receiving the second user input, executing the second action by transferring the second message from the second collection to the first collection”.

1.4	The Appellant’s arguments concerning Shultz fail to show error.
The appellant argues (page 12 of Appeal Brief) that the examiner statement at the end of discussion of Drucker contradicted with the analysis provided for Drucker. And “by conceding that Drucker cannot activate more than a single photo/object/message, the Examiner is admitting that (1) Drucker cannot teach activating/deactivating a collection; and (2) Drucker never teaches transferring a photograph from one collection to a second collection”. 


1.4.1	Schulz does teach “based on the second indication, re-indexing the ordered set of gestures based on the second collection being active”. 
The appellant argues (pages 12-14 of Appeal Brief) that Schulz does not teach “re-indexing the ordered set of gestures based on the second collection being active”. 
The examiner respectfully disagrees. As the appellant noted (Pages 13 of Appeal Brief), the re-indexing allows for users to provide the same exact input in two collections that trigger completely different actions. This is precisely what Schulz teaches. Schulz allows users to select a bucket/collection to be the active bucket that appears in the center of screen, with a plurality of sort buckets around the sorting bucket/collection in the center (Schulz [0059] Fig. 4). For example, Fig. 4 shows a sorting bucket in the center where images are sorted into top bucket 420, right bucket 421, bottom bucket 422, and left bucket 423; a downward throw gesture would sort a selected image from the center bucket to bucket 422. While Fig. 5 shows that when bucket 422 from Fig. 4 is made to be the active bucket that 

1.4.2	The Schulz and Drucker is reasonable, and does not require any hindsight of the claimed invention.
The appellant lastly argues (page 14-15 of Appeal Brief) that the use of Schulz is in clear hindsight, and there is no reasonable basis for combining the teaching of Schulz with that of Drucker.
The examiner respectfully disagrees. The examiner notes both Drucker and Schulz teaches organization and sorting of digital data such as photo images, they are in the same field of endeavor. While Drucker teaches a dragging gesture for moving a selected photo from the middle row to one of the destination categories on the display, Schulz is attempting to solve the problem of increasingly greater time needed for dragging each item from its original location to a destination folder (Schulz [0003]), and teaches an approach of ”throwing” gesture to sort data object so that users can sort data objects into separate buckets with less motion needed (Schulz [0014]) and less time. One of ordinary skills in the art would be motivated to make the combination to save users time and energy. Accordingly, the combination is not made in hindsight.


Respectfully submitted,
/PHOEBE X PAN/Examiner, Art Unit 2176               

                                                                                                                                                                                         Conferees:

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        

/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.